Citation Nr: 1547253	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1982 to February 1997, and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In January 2014, the Veteran filed a claim to reopen the previously decided claims for service connection for a back disability and for right and left knee disabilities.  To date, the RO has not adjudicated these claims.  They are, therefore, referred to the RO for appropriate action.

The appeal is remanded to the RO.


REMAND

Initially, the Board will address the characterization of the Veteran's claim on appeal.  According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has claimed service connection for depression and for posttraumatic stress disorder (PTSD), which the RO developed as separate issues.  In light of the findings in Clemons, the claim is recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, as noted in the case caption, above. 

While the Veteran perfected his appeal to the Board by way of an August 2013 VA Form 9, in August 2015 he submitted a second VA Form 9 on which he requested a Board hearing at the RO (a Travel Board hearing).  The Veteran has yet to be scheduled for this hearing.  Therefore, a remand is necessary in order for the Veteran to be afforded an opportunity to present testimony concerning his claim on appeal before the Board during a Travel Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case must be remanded for the following action:

The RO must schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






